DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the AFCP amendment of 4/15/2021.  All changes made to the Claims have been entered.  Accordingly, Claims 1, 3-8, 11, 13-19, 21, 22, are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karam Saab on 4/27/2021.

The application has been amended as follows: 
2.	-Claims 18 and 19 has been cancelled.

Allowable Subject Matter
Claims 1, 3-8, 11, 13-17, 21, 22 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	1 and 11 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose transmitting, by the first UE, a grant-free transmission that comprises a data payload, a first pointer, and a second pointer at the first grant-free resource block, wherein: the first pointer refers to the second grant-free resource block; and the second pointer refers to the first grant-free resource block and is indicative of the data payload not being transmitted on any later  grant-free resource block. It is noted that the closest prior art, Salem et al. (US 2018/0279315), in view of Cao et al. (US 2018/0123765) discloses methods for enhancing the spectral efficiency and reliability of uplink transmission without grant and a mapping of transmission and retransmission  to randomly selected resource blocks. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

4.	21 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose transmit a grant-free transmission that comprises a data payload, a first pointer, and a second pointer at the first grant-free resource block, wherein: the first pointer refers to the second grant-free resource block: and the second pointer refers to the first grant-free resource block and is indicative of the data payload not being transmitted  on any lower frequency grant-free resource block. It is noted that the closest prior art, Salem et al. (US 2018/0279315), in 

5.	22 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose transmit a grant-free transmission that comprises a data payload, a first pointer, and a second pointer at the first grant-free resource block, wherein: the first pointer refers to the second grant-free resource block: and the second pointer refers to the first grant-free resource block and is indicative of the data payload not being transmitted  on any higher frequency grant-free resource block. It is noted that the closest prior art, Salem et al. (US 2018/0279315), in view of Cao et al. (US 2018/0123765) discloses methods for enhancing the spectral efficiency and reliability of uplink transmission without grant and a mapping of transmission and retransmission  to randomly selected resource blocks. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H NGO/Examiner, Art Unit 2473